Citation Nr: 1627939	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  04-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Marine Corps from July 1983 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified during a local hearing before a Decision Review Officer (DRO); a transcript of that hearing is of record.

In September 2007, the Board denied the claim for service connection, which the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In a September 2009 Memorandum Decision, the Court set aside the Board's decision and remanded the matter for further proceedings consistent with the opinion.

The Board then remanded the case in July 2010 in order to schedule a hearing the Veteran had requested.  His attorney then waived the hearing request later that month.  After the case was returned to the Board, it was remanded in September 2010 for additional development.

In February 2016, the Board requested a VHA opinion pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 (2015).  A response was received later that month.


In February 2016, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 (2015).  A VHA medical opinion was rendered in March 2016.  That same month, the appellant was given an opportunity to present additional argument.  He was given to 60-days to respond.  To date, neither the Veteran nor his attorney has provided additional evidence or argument.


The issues of entitlement to service connection for fibromyalgia been raised by the record in February 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran has or had Lyme disease at any time pertinent to the appeal.


CONCLUSION OF LAW

Lyme disease was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See April 2002 VCAA/DTA letter correspondence, May 2003 MAP-D Development Letter, and March 2006 Correspondence.  The Veteran's attorney stated the March 2006 notice was inadequate.  See March 2006 Appellant Brief.  However, the letters dated April 2002, May 2003, and March 2006 collectively provide all of the notice VA is legally obligated to provide.  He was provided the elements of service connection and informed of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The notice also included information regarding ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the appellant's brief offered no arguments concerning prejudice regarding the notice provided.  See CAVC Decision received August 4, 2008. In light of the foregoing, nothing more is required.

Regarding the duty to assist, the Veteran's service treatment and personnel records are associated with the claims file as well as copies of post-service VA and non-VA treatment records.  The transcript of the DRO hearing is associated with the file as are buddy/lay statements submitted on the Veteran's behalf.  The Veteran was also given a VA examination and a VHA opinion was sought to resolve conflicting opinions previously offered.  As a whole, the development complies with the Remand directives and is adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

As indicated, a VA examination was conducted in July 2012 and an opinion from the Veterans Health Administration (VHA) was obtained in March 2016.  Both opinions are found to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In particular, the VHA examiner considered the Veteran's medical history, laboratory findings, and provided opinions along with a supporting rationale and citation to medical literature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

All necessary notice and development has been accomplished, and appellate review may proceed.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1311 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A threshold factor in establishing service connection is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In an April 2003 statement, the Veteran reported that he participated in a field exercise at Camp Lejeune in July 1989.  While on this exercise he noticed a circular rash approximately 1 1/2 to 2 inches in diameter on his right forearm above the wrist.  He assumed it was an insect bite at the time.  It remained irritated for approximately 7 to 10 days.  He was then treated for flu-like symptoms in August 1989, which he believes is very unlikely since the flu is most active from December to early spring as opposed to the summer when he had his symptoms.  He also laid out the stages of Lyme disease and how the progression of his symptoms was consistent with the disease.  He noted being treated for knee pain on multiple occasions and that knee joints are the most commonly affected joints for Lyme disease.  The Veteran noted that Lyme disease is present in North Carolina and that there have been 218 cases reported from 1997 to 2000.  References to his research were included.  See April 2003 Correspondence.  

His February 2005 hearing testimony describes the bug bite in service and subsequent symptoms.  His wife testified regarding his current symptoms.  See Hearing Testimony.

Lay statements in support of his claim were submitted.  His wife stated that he returned from field exercise at Camp Lejeune with a large bite on his right forearm the size of a 50 cent piece; it was very red and extremely itchy.  A week later he became ill and was told that he had the flu.  He was also given medication.  His condition worsened until a rash broke out over his entire body.  He went to sick bay and was told he had an allergic reaction to the medication.   She believed this was not possible since he had taken this medication in the past without any allergic reaction.  She noted that in September 1989 he began to have severe joint pain and weakness in his knees and that he never had this problem in the past.  See June 2004 Buddy/Lay Statement.

A statement from the B.S dated in May 2004 states she went to visit her daughter in late July 1989.  She recalled seeing a large bull's eye rash on the Veteran's right forearm.  In August, she attended a birthday party for a grandchild and noted he was very ill at the time and covered by a rash.  See June 2004 Buddy/Lay Statement.

A neighbor during that time also saw a spot on the Veteran's right forearm in the summer of 1989.  The Veteran asked her to identify it but she could not.  She also recalled the Veteran had the flu shortly after this and he had a bad rash on his arms and chest.  See June 2004 Buddy/Lay Statement.

In March 2002, the Veteran provided a chronology of symptoms that he believes are related to Lyme disease starting with flu symptoms on august 14, 1989 followed by a rash August 18, 1989.  From September 1989 to December 1990 he noted complaints of knee pain, flu like symptoms, and physical therapy.  See Informal Claim.

The Board acknowledges that the Veteran is competent to report to symptoms.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran and others who observed his bug bite, flu symptoms, and rash are competent to report what they observed.  The statements are consistent with one another and not contradicted by any other evidence of record, so they are credible.  Since this evidence that is competent and credible is also probative it is also probative as to the symptoms the Veteran experienced in July and August 1989.

Some of what has been reported is also corroborated in the service treatment records.  He initially presented for treatment in August 1989 for cold or flu symptoms with symptoms of headache, nausea, diarrhea, and congestion that had been present for 2 days.  The assessment was URI and viral gastroenteritis; he was given medication.  He returned 2 days later with complaints of head congestion, cough, body ache, diarrhea, and loss of appetite.  He again reported 2 days later but on this occasion he had complaints of a rash on all parts of body that had been present for 3 days.  He reported itching and rapid spreading.  The Veteran reported taking his medication 4 days earlier with symptoms starting the next day.  He had been taking the medication as prescribed ever since.  The assessment was rule out allergic reaction to decongestant.  He was to discontinue all cold medications.  See pages 123 to 127 of STR - Medical.

In light of the statements and service treatment records showing symptoms in service, the Board finds that the first element to establish service connection is met.  However, before service connection must be granted, there must be sufficient evidence to establish a diagnosis of the claimed disability and of its relationship to the in-service symptoms.

There has been conflicting evidence as to whether the Veteran has or ever had Lyme disease.  

Treatment records are unclear as to whether the Veteran had Lyme disease.  Laboratory tests in December 2001 show he had a positive screen for Lyme disease.  The Western Blot was negative for IgG and positive for IgM.  See Medical Treatment Record - Government Facility received February 2005.

A February 2002 records indicates the Veteran had an equivocal Lyme screen test with questionable IgM Western Blot.  See page 6 of Medical Treatment Record - Government Facility received October 2005.

An April 2002 VA treatment record notes a history of Lyme disease that was diagnosed in December with a positive IgM.  He was treated with a course of antibiotics.  See page 5 of Medical Treatment Record received November 2002.

A September 2002 VA treatment record states that laboratory tests were positive for Lyme disease and that he currently has Lyme arthritis.  See page 2 of Medical Treatment Record received November 2002.  The tests for Lyme disease were repeated that month and showed a positive Lyme screen; the Western Blot IgG and IgM tests were both negative.  A third series of tests were done in November 2003 that showed a positive Lyme screen; the Western Blott was negative for IgG and positive for IgM.  See Medical Treatment Record - Government Facility received February 2005.

A February 2004 VA treatment records indicate the Veteran had various tests and studies by his primary care physician and rheumatology and both felt that Lyme disease did not continue to be active and causing his problems.  See page 4 of Medical Treatment Record - Government Facility received April 2006.  

A May 2010 opinion from J. R, a VA PA-C, notes the Veteran had a tick bite and untreated Lyme disease while in service.  He added that even though the test is negative now, 2 bands were reactive.  Lyme disease antibodies decreased over time and the Veteran was treated twice before for the disease.  See Medical Treatment Record - Government Facility received May 2010.

There are also earlier records signed by J.R. that offer positive opinions.  In this regard, a June 2004 VA treatment record contains an impression of arthritis and arthralgias with positive IgM and IgG.  See page 7 of Medical Treatment Record - Government Facility received August 2005.  A December 2004 medical statement noted 4 lay statements, service medical records from August 1989, and VA treatment records were reviewed.  Based on this information the opinion was that it is more likely than not that the Veteran contracted Lyme disease in 1989 while in service.  See Medical Treatment Record - Non-Medical Facility received December 2004.  Another December 2004 VA treatment record shows the Veteran provided several statements regarding a rash and symptoms of Lyme disease back in 1989 and that after reviewing the charged it sounded like he has Lyme disease.  The clinician also noted that titers done in 2001 confirmed Lyme disease.  See page 9 of Medical Treatment Record - Government Facility received August 2005.

A March 2005 statement from Dr. E.V states he saw the Veteran for an evaluation of suspected Lyme disease to determine if the diagnosis was correct based on the history and laboratory testing.  He noted the Veteran was exposed to a tick at Camp Lejeune and that flu-like symptoms developed followed by arthralgias approximately 2 months later.  The Veteran was tested for Lyme disease in 2001-2002 and recently in 2003, and he was found to have a positive screen and a positive Western Blot (confirmatory tests).  The Veteran was treated with minimal response.  In light of the findings and clinical presentation, the physician opined that Veteran has Lyme disease that was undiagnosed for approximately 12 years.  See Medical Treatment Record - Non-Government Facility received March 2005.

An updated opinion from Dr. E. V dated June 2006 states that the Veteran's past clinical history is compatible with Lyme disease, notably the bull's eye rash that he reported and the subsequent joint aches and pains.  The rash was noted by his neighbors at the time.  He was treated for Lyme disease in 2002 with oral doxycychne.  His serologic tests have only demonstrated a positive IgM antibody.  He continues to complain of ongoing neurologic and chronic pain symptoms that he claims are due to Lyme disease.  It is more likely that his present symptoms are consistent with late Lyme disease.  His initial clinic syndrome in 1989 was compatible with Lyme disease but unfortunately treatment for this was not given until 2002.  It is well known that delayed treatment of Lyme disease can result in persistent or recurrent symptoms.  See Medical Treatment Record - Government Facility received July 2006.  

Opinions unfavorable to the claim were offered by a VA examiner and an infectious disease specialist. 

On July 2012 VA examination, the Veteran reported that in July 1999 while on maneuvers in South Carolina he suffered what he thinks was an insect bite on his right forearm.  He says that he noted a round, silver dollar sized red lesion.  Approximately 2 weeks later he began experiencing flu like symptoms.  He saw a corpsman who prescribed several symptomatic medications.  Two weeks later he returned with a macular rash over his entire body.  He described it as red dots or blotches; the medical record at the time described the same.  No mention of target lesions was made.  At that time there was no complaint of joint pain.  In November 1999 the Veteran fell off of a truck injuring his right knee.  This was documented in the medical record.  There was no joint effusion.  Shortly after this episode he developed the gradual onset of diffuse arthralgias, affecting his ankles, knees, hips, back and hands.  He also has fatigue and muscle pain affecting his back and shoulders for which he has seen several physicians.  In 2001, he was tested for Lyme disease.  At that time he had a positive Lyme screen, and Western blot positive for IgM and for IgG.  

The physician opined that there is insufficient evidence to support a diagnosis of Lyme disease.  The Veteran's rash shortly before the onset of joint symptoms is not consistent with Lyme disease.  His serologic studies show a positive Lyme screen with a Western blot positive for IgM and negative for IgG.  Subsequent serologies are negative for both IgM and IgG.  Nearly all patients with Lyme arthritis will have a positive IgG by Western blot within several months of onset.  Isolated IgM is in most cases a false positive.  His history is most consistent with a diagnosis of fibromyalgia.  He also has significant osteoarthritis of the right knee, which is most likely the cause of his gait instability.

To resolve the conflicting medical opinions, a VHA opinion was sought in March 2016.  Based on the findings, he stated that the diagnosis of Lyme disease rests on exposure to the causative agent, the spirochete Borrelia burgdorferi, which is geographically limited today and was even more limited in 1989 to the upper Midwest and Northeast parts of the United States.  This agent is only rarely found in the Southeast United States today and had not been described in North Carolina in 1989.  The dermatologic finding in Lyme disease is a characteristic erythema migrans (EM) legion.  However, a skin lesion indistinguishable from EM occurs in Southern tick-associated rash illness (STARI), an illness principally found in the Southeast and South Central regions of the United States where the Veteran had his tick bite.  Most cases of human illness with typical clinical features of STARI have been described in patients from Missouri, Maryland, Georgia, South Carolina, and North Carolina.  Although laboratory testing is sometimes weakly positive for B. burghdorferi antibodies in patients with STARI, Western blot patterns show profiles that are inconsistent with acute B. burgdorferi infection.  The laboratory findings presented above are inconsistent with Lyme disease and quite consistent with patients with STARI.  He agreed with the VA examiner's opinion that the Veteran's isolated IgM for B. burgdorferi infection is most likely a false positive test for Lyme disease.  Long term disease does not occur in STARI patients so that STARI would not account for the Veteran's long term complaints.  

In light of these findings, the specialist opined that it is not likely (much less than 50 percent) that the Veteran had Lyme disease at any point in his illness and it is also not likely that the Veteran had Lyme disease.  See Correspondence received June 2016.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).

Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

It is clear from a review of the evidence that diagnosis Lyme disease is not necessarily a straight forward process and that test results may produce false negatives.  However, the Board finds that the unfavorable opinions offered in July 2012 and March 2016 are more probative in determining whether the Veteran has or ever had Lyme disease due to the thoroughness of their statements and in light of other evidence of record.

Information provided and records reviewed by Dr. E. V and the physician's assistant were limited with the Veteran providing only a select number of documents to review.  While this gave the reviewer access to pertinent records it also prevented review of other records that offered a more complete picture of the Veteran's overall medical history that could have bearing on any opinion offered.  In this regard, as noted by the VA examiner and as shown in service treatment records, the Veteran had other injuries and disorders that accounted for many of his joint complaints such as in his shoulder, knees, and low back.  Some of these even preceded his July 1989 insect bite.  See pages 6, 26, 32, 35, and 44 of STR medical and July 2012 C&P Exam.  Without more complete access to the Veteran's medical history, it is unclear how or if the opinions would have been impacted by the information.  Information provided by the Center for Disease Control (CDC) states that health care providers should consider other diseases that may cause similar illness.  See page 4 of Web/HTML Document received February 2006.  Such consideration is significantly hampered without complete records.

Opinions by Dr. E. V and the physician's assistant are also less probative because they did not accurately report some of the clinical findings.  Specifically, Dr. E. V stated that the serologic tests only demonstrated a positive IgM antibody when in fact the September 2002 tests results were negative.  The physician's assistant indicated in one record that the IgM was positive even though the IgM test results in 2001, 2002 and 2003 are all negative.

The VHA and VA examiner's opinions are more probative since they are more thorough and consistent with the CDC website.  In particular, the website acknowledged that initial tests could yield false positives, a fact not addressed in the favorable opinions but addressed in the unfavorable opinions.  It also states that patients with a positive IgM and negative IgG should be retested.  If still positive by IgM and the patient has been ill longer than 1 month than this is likely a false positive.  In the present case the initial IgG was negative and IgM was positive.  The retesting in September 2002 was negative for both, thereby offering no positive indicators for Lyme disease.  Notably, neither the CDC article nor the unfavorable opinions indicated there are any circumstances when there is a false negative.  

The VA physician also noted that nearly all patients with Lyme arthritis will have a positive IgG.  All 3 of the Veteran's IgG serum tests taken were negative, thereby essentially eliminating a diagnosis of Lyme arthritis.

Aside from the clinical findings and symptoms, the VHA specialist considered another factor to determine whether the Veteran ever had Lyme disease, which is exposure.  According to the CDC, the disease is transmitted through the bite of an infected black legged tick.  The VHA specialist was the only medical professional that took into the consideration of the likelihood of exposure.

As noted, the Veteran offered some statistics as to the number of Lyme diseases cases that were recorded from 1997 to 2000.  This number appears to be quite small and covers a period starting 8 years after the Veteran's reported exposure.  As pointed out by the VHA specialist, the causative agents for Lyme disease is only rarely found in the Southeast states and were not even described in North Carolina in 1989.  Therefore, the Board finds that it is highly unlikely that the Veteran was exposed through a tick bite in North Carolina in 1989.

The VHA specialist, however, did note that a skin lesion indistinguishable from EM occurs in the Southern tick-associated rash illness STARI, which is found in Southeast states to include North Carolina.  It is quite possible that the in-service tick bite and subsequent rash observed by the Veteran (and others) was more likely STARI and not Lyme disease particularly, since the physician stated the laboratory findings were inconsistent with Lyme disease and quite consistent with STARI.  It is also crucial to note that the VHA specialist stated STARI would not account for the Veteran's long-term complaints.  Thus, even broadly construing the Veteran's service connection claim for Lyme disease as a more general claim for service connection for the residuals of a tick bite (see Clemons v. Shinseki, 23 Vet. App. 1 (2009), there is still no basis to link the Veteran's current complaints of joint pain to his active service.  There is simply no competent medical evidence linking the Veteran's in-service STARI with his current complaints of joint pain.  The "positive" opinions of records have not addressed this question.

Consideration has been given to the Veteran's statements including April 2003 correspondence outlining his symptoms and how they coincide with the stages of Lyme disease.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as the record clearly indicates, Lyme disease is not easily diagnosed, therefore, it is outside the scope of a layperson to offer competent evidence.  Similarly, while the Veteran is competent to state that he has had joint pain since service, he is not deemed competent to link that joint pain to the in-service tick bite or STARI.  Again, the VHA examiner, an expert in infectious diseases, clearly states that STARI would not account for the Veteran's long-term complaints. 

For these reasons, the preponderance of the evidence fails to establish that the Veteran has or had Lyme disease at any time pertinent to the appeal.  Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).  Thus, without there being evidence of a current diagnosis of Lyme disease presently, at any time during the appeal process, or that he presently experiences the chronic residuals from a past Lyme disease infection or any other insect bite, his claim for service connection must fail.


ORDER

Service connection for Lyme disease is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


